DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-17 in the reply filed on June 8, 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites comparing dimensional data with nominal values. It is unclear what parameter is being compared to, i.e. nominal values of what parameter. If the dimensional data is an external diameter of the glass tube, then isn’t the nominal value also the external diameter of the glass tube? Shouldn’t they be equal? Please clarify.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-9, 12-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over He (CN 108773996, machine translation provided). He discloses a method for forming glass containers with an opening at an end portion from a glass tube (technical field paragraph on page 1), comprising controlling a position of an exteriorly disposed shaping tool in an axial direction of the glass tube (top 4 passages on page 2, 2nd passage of embodiment 1 on page 5) and interacting a centrally disposed opening forming tool and the exteriorly disposed shaping tool with an end of the glass tube to form the end portion with the opening (1st & 7th passage on page 4, bottom two passages on page 6, top passage on page 7, 2nd & 3rd passages in background section on page 1, last passage on page 1). He also teaches precision shaping of the opening of the glass tube is of high importance to ensure dimensional accuracy of the mouth of the glass container formed. He suggests industry standards for the mouth of the bottles so as to ensure the sealing strength of the glass container with a cap. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the step of determining the desired dimension for the mouth to be formed on the glass tube so as to ensure a proper fit for sealing the glass container made from the glass tube.
Regarding claim 3, He teaches controlling a position of the forming tool in the axial direction of the glass tube independent of the shaping tool via rod 3 (6th passage on page 6), which is separate from the driving mechanism (5) for the shaping tool (7th passage on page 4, 3rd passage of embodiment 1 on page 5). Since the forming tool is moved so as to help form the mouth of the glass container having the desired dimensions, then the positioning of the forming tool would be based on the dimensional data of the glass tube. 
Regarding claim 4, He teaches the shaping tool comprises two wheels that are conjointly controlled (figure 1, paragraph (1) on page 4).
Regarding claims 7-9, He teaches the tightness of glass bottle mouth and cap is closely related to the dimensional accuracy of the glass bottle mouth (4th paragraph of background on page 1). Thus, it is suggested the dimensional data for the glass tube used in forming the glass container would naturally involve the external diameter of the tube and/or wall thickness of the end of the glass tube. Furthermore, since the glass containers are pharmaceutical containers, it would have been obvious to one skilled in the art to determine the dimensional data (in a non0tacttile manner) from a database of industry standards for pharmaceutical containers.
Regarding claim 12, He teaches holding the shaping tool in a constant plane that is perpendicular to the axial direction (2nd & 3rd passage of embodiment 1 on page 5, figures 1-2 and 3).
Regarding claim 13, He teaches the interacting step comprises introducing the forming tool into a neck opening of the end portion in the axial direction (last passage on page 3)
Regarding claim 14, He teaches moving the shaping tool, in the form of rotatably movable shaping rolls (4), into contact with an outside of the neck opening (top of page 7, figures 1-2, 7).
Regarding claim 16, He teaches holding a plurality of glass tubes in holding chucks that are distributed circumferentially around a rotary table by a portion other than the end portion, defining a plurality of processing stations around the rotary table, and rotating the rotary table so that the holding chucks present the end portions to a respective one of the stations, wherein the shaping tool is disposed at one the stations (figure 5, 6th & 7th passages on page 4). He doesn’t specify a time period for the step of controlling the position. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have performed the step of controlling the position with a temporal period that is shorter than a temporal period for the step of rotating the rotary table since the glass tube is moved from one processing station to another and the processing at the respective station would have to be completed before moving on to another station.
Regarding claim 17, He teaches the glass container is a medical glass bottle, such as oral liquid bottles or injection bottles comprising medicine (1st paragraph of background on page 1). This implies filling the bottles with a pharmaceutical active ingredient (medicine) through the opening.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over He (CN 108773996, machine translation provided) as applied to claim 1 above, and further in view of Bena et al. (DE 100 39 098 machine translation provided). He does not specify the sequence in which the shaping tools and forming tool are moved. Bena also teaches a method for shaping an opening at one end of a glass tube to form a mouth of a container (abstract). Bena teaches a first step of bringing shaping tools together (controlling the position of shaping tool) in a first deforming step, and then interacting with the forming tool in a subsequent forming step, for forming the neck of the glass container (bottom of page 2).  Bena teaches providing multiple steps allows for the gradual formation of complicated neck shapes with a threaded part. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for different steps for forming the neck of He, wherein the position of the shaping tools are controlled before interacting with the forming tool, to gradually shaped the neck, as taught by Bena.
Claims 6, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over He (CN 108773996, machine translation provided) as applied to claims 1 and 13 above, and further in view of Mueller et al. (6,568,218). He doesn’t specify positioning a heater in an axial direction. Mueller teaches a method for shaping an opening at the end of a glass tube, wherein the shaping is performed using shaping tools and a forming tool (figure 3A, col. 8 lines 53-56). Mueller further teaches selectively heating an end of the glass tube using a heater, wherein the position of the heater is adjusted in the axial direction, to soften the end portion of the glass tube for shaping (col. 8 lines 60-64, col. 9 lines 1-10). Mueller teaches controlling the heating and shaping steps to ensure the proper and desired inner and outer diameters are achieved (col. 9 lines 29-43); thus suggesting the positioning of the heater is based on dimensional data of the glass tube. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the step of adjusting a position of a heater in the axial direction to ensure proper heating of the desired portion of the glass tube for shaping into the desired dimensions, as taught by Mueller.
Regarding claim 10, Mueller teaches providing a closed loop control installation that outputs a control variable such as movement of the shaping tool, wherein the control variable is inputted to an actuator for adjusting the position of the shaping tool (col. 11 lines 1-2, 5,16-19, 24-26). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a closed loop control installation for providing controlled adjustment of the position of the shaping tool. 
Regarding claim 15, Mueller further teaches a forming tool comprising a plate at one end, wherein the plate contacts with a mouth of the neck opening. Mueller teaches when the forming tool is inserted such that the plate contacts with the mouth, a straight section on the inside surface of the neck opening having the desired length (L2) is ensured (col. 8 lines 1-7, 11-18). Accordingly, depending on the desired shape of the mouth required, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a plate on the forming tool for contacting the mouth of the neck opening so as to provide a mouth opening having a straight length section on the inside surface of the neck opening. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741